EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keunbong Do on 9/17/21.
It is noted that this examiner’s amendment is seen to be the same as applicant’s amendment filed 9/2/21 which was not entered as applicants had previously paid the issue fee on 8/26/21. Any amendment filed after the date the issue fee is paid must be accompanied by a petition under 37 CFR 1.313(c)(1) and the required fee to withdraw the application from issue. These were not present – as such the amendment was not entered.

However, in an effort to provide compact prosecution, the examiner has set forth herein the amendments proposed by applicants on 9/2/21 as the claim amendments would have been acceptable to enter had the issue fee not been paid.




    PNG
    media_image1.png
    706
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    799
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    752
    781
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    305
    774
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    746
    764
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    183
    763
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    820
    827
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    273
    815
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    745
    814
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    255
    813
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    784
    818
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    321
    832
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    634
    823
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    289
    827
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    756
    835
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    239
    721
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    332
    737
    media_image17.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623